CORPORATE CHARTER I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that PAY BY THE DAY HOLDINGS, INC., did on August 31, 2007, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on September 4, 2007 /s/ Ross Miller Ross Miller Secretary of State By:/s/ Sandra Knaat Certification Clerk STATE OF NEVADA ROSS MILLER Secretary of State OFFICE OF THE STATE SECRETARY OF STATE. SCOTT W. ANDERSON Deputy Secretary For Commercial Recordings Filing Acknowledgement August Job Number Corporation Number C20070904-0410 E0615802007-0 Filing Description Document Filing Number Date/ Time of Filing Articles of Incorporation 20070603640-88 August 31, 2007 04:20:31 PM Corporation Name Resident Agent PAY BY THE DAY HOLDINGS, INC. CSC SERVICES OFNEVADA. The attached document(s) were filed with the Nevada Secretary of State, Commercial Recording Division. The filing date and time have been affixed to each document, indicating thedate and time of filing. A filing number is also affixed and can be used to reference this document in the future. Respectfully, /s/Ross Miller ROSS MILLER Secretary of State Commercial Recording Division 202 N.
